Citation Nr: 1038753	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  09-13 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.   Entitlement to service connection for emphysema. 

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to service connection for hypertension, as 
secondary to the service-connected posttraumatic stress disorder 
(PTSD).  

4.  Entitlement to an initial rating in excess of 30 percent for 
PTSD.

5.  Entitlement to a total disability rating for individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to May 1969.    

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.  

The issues of service connection for hypertension and entitlement 
to TDIU are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2010 statement, prior to promulgation of a 
decision by the Board, the Veteran withdrew his appeal of the 
issues of service connection for emphysema and skin cancer.

2.  The Veteran's PTSD has not manifested through impaired 
memory, impaired communication, flattened affect, impaired 
abstract thinking, impaired thought processes, impaired judgment, 
delusions, panic attacks, hallucinations, homicidal thoughts, or 
inappropriate behavior at any point during the appellate period, 
and the evidence indicates that the Veteran has some, albeit 
limited, social relationships.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
appellant with respect to the issues of service connection for 
emphysema and skin cancer have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).

2.  The criteria for an initial rating in excess of 30 percent 
have not been met for PTSD.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeals

In a January 2008 decision, the RO denied service connection for 
emphysema and skin cancer.  A notice of disagreement was received 
from the appellant as to these issues and a statement of the case 
was issued in April 2009.  A Substantive Appeal was received from 
the Veteran later that month. 

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In April 2010, the Veteran's representative submitted a statement 
expressing the Veteran's desire to withdraw his appeal of the 
issues of entitlement to service connection for emphysema and 
skin cancer.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration with respect to these 
issues, and they must be dismissed.


Increased Rating for PTSD

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in June 2006 for the original claim of service connection 
for PTSD.  Service connection was then awarded, and the Veteran 
appealed the initial rating assigned.  In cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  The appellant bears the burden of 
demonstrating any prejudice from defective notice with respect to 
the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case.  

In any event, the Board notes that, prior to the initial award of 
service connection, the Veteran was informed how disability 
ratings are assigned.  He was then notified that his claim was 
awarded with a specific rating assigned and informed how to 
appeal that decision, and he did so.  He was provided a statement 
of the case that advised him of the applicable law and rating 
criteria, and the claim was readjudicated in the April 2010 
supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  
Furthermore, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that any notice error did not affect 
the essential fairness of the adjudication now on appeal.  
Moreover, the record shows that the appellant was represented 
throughout the adjudication of his claim, initially by a 
Veteran's Service Organization and its counsel and then by 
private counsel.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the appellant what was necessary to substantiate 
his claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.

VA has also obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
examinations which are adequate for rating purposes, and afforded 
the appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file, and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements, and the appellant is not prejudiced by a decision 
on the claim at this time.  

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an 
appeal of an initial rating (such as in this case), consideration 
must be given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."


The Veteran's service-connected psychiatric disability, currently 
diagnosed as PTSD, is rated at 30 percent under Diagnostic Code 
(DC) 9411.  Under the rating criteria for mental disorders, a 50 
percent rating is assigned for occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran and 
disorder, and the effect of those symptoms on the claimant's 
social and work situation.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The evidence documents the Veteran's (and his family's) 
endorsement of symptoms such as hypervigilance, exaggerated 
startle response, intrusive thoughts, anxiety, depression, anger, 
low frustration tolerance, significantly diminished interest in 
activities, difficulty concentrating, irritability, difficulty 
forming and maintaining relationships, and sleep disturbance and 
his general denial of suicidal or homicidal ideation.  The 
evidence also indicates that the Veteran is generally socially 
isolated, though he does have "decent" relationships with his 
family and minimal social contact with some acquaintances.  He 
has also had several long-term romantic relationships over the 
years.  

The treatment reports of record document findings of normal 
affect, full orientation, appropriate grooming, normal speech, 
normal memory, normal insight and judgment (except when drinking, 
when insight and judgment are poor), normal ability to perform 
self-care/activities of daily living, and no thought disorder.  
See, generally VA treatment records.  The evidence also reflects 
the assignment of a global assessment of functioning (GAF) score 
of 55 in May 2007.  A GAF score of 55 corresponds to moderate 
symptoms or difficulty in functioning.  See Carpenter (Eugene) v. 
Brown, 8 Vet. App. 240 (1995).  

A VA examination was conducted in December 2007.  The examination 
record reflects the Veteran's history of only feeling emotionally 
close to his dog and of having suicidal thoughts on occasion, 
generally during times of crisis, without intent or plan.  The 
examiner noted that the Veteran was casually dressed, with 
unremarkable psychomotor activity; unremarkable, clear, coherent, 
and spontaneous speech; normal affect; intact attention; good 
mood; full orientation; and normal thought process and content.  
The examiner further noted that the Veteran had no problem with 
the activities of daily living and that he was able to maintain 
minimal personal hygiene.  The Veteran was without delusion, 
hallucination, inappropriate behavior, obsessive/ritualistic 
behavior, panic attacks, or homicidal thoughts.  Recent memory 
was mildly impaired but remote and immediate memory were normal.  
The examiner found that the Veteran had good impulse control; the 
examiner explained that although the Veteran had a history of 
episodes of violence, the episodes were remote, the most recent 
occurring five to ten years earlier.  The examiner acknowledged 
that the Veteran was unemployed, but the examiner indicated that 
the Veteran had denied any problems related to his PTSD symptoms 
while working and indicated that he had not stopped working 
because of PTSD.  The examiner diagnosed the Veteran with 
moderate PTSD.  The examiner also assigned a GAF score of 45, 
which corresponds to a finding of serious symptoms or any serious 
impairment in functioning.  The examiner reported that the 
Veteran was very socially isolated and that he had serious 
impairment in social functioning due to his PTSD.  The examiner 
indicated that the PTSD did not result in total occupational or 
social impairment, however, and he explained that although the 
PTSD had not resulted in deficiencies in work, or judgment, it 
had resulted in deficiencies in thinking, family relationships, 
mood, and school.  

Another VA examination was conducted in September 2009.  The 
examination record reflects the Veteran's history of having no 
friends.  He indicated that his primary network was his brother 
who lived in another town and a friend with whom he sometimes 
went hunting.  The Veteran reported that he used to like to be 
outdoors, but he stated that he rarely did any outdoor activities 
anymore.  The Veteran additionally reported that he had a history 
of fighting, which was mostly alcohol related, but he denied any 
current violent ideation, intent or behavior.  The Veteran also 
denied any current suicidal ideation, intent, or behavior, though 
he did report passing suicidal thoughts.  Examination revealed 
that the Veteran was casually dressed, with restless psychomotor 
activity, clear and coherent speech, full affect, fair impulse 
control, intact ability to maintain minimum personal hygiene and 
perform activities of daily living, normal memory, anxious mood, 
intact attention, full orientation, normal thought process, and 
intact judgment and insight.  There was no evidence of delusion, 
hallucination, inappropriate behavior, or obsessive/ritualistic 
behavior.  Thought content was ruminatory.  The Veteran reported 
that he used to have panic attacks when he was working, but he 
indicated that he had not had any since he retired.  The examiner 
diagnosed the Veteran with chronic mild to moderate PTSD and 
assigned a GAF score of 55.  The examiner stated that the Veteran 
did not have total occupational and social impairment and that 
the PTSD did not result in deficiencies in judgment, school, 
thinking, family relations, mood, or work or reduced reliability 
or productivity.  The examiner believed it did result in 
occasional decrease in work efficiency, impaired social and 
interpersonal functioning due to hypervigilance and lack of 
trust, and intermittent periods of inability to perform socially 
and occupationally due to his hypervigilance and difficulty 
concentrating.    

After review of the evidence, the Board finds that a higher 
rating is not warranted for the Veteran's PTSD at any point 
during the appellate period.  The Board acknowledges that the 
evidence demonstrates at least some impairment in motivation, 
mood, and social and occupational functioning and mild impairment 
of recent memory; that examiners have assessed the Veteran with 
mild to moderate PTSD; and that the assigned GAF scores reveal 
two findings of moderate symptoms or difficulty in functioning 
and one finding of serious symptoms or any serious impairment in 
functioning.  However, GAF scores and examiners' assessment of 
the severity of the condition must be considered in light of the 
actual symptoms of the Veteran's disorder, which provide the 
primary basis for the rating assigned  38 C.F.R. § 4.126(a).  
This is, in part, because the scores and assessments are 
generally based on the veteran's symptoms that particular day, 
rather than based on any long-term symptomatology.  


In this case, the Board finds that the evidence most nearly 
approximates the currently assigned rating.  The evidence 
indicates no findings of flattened affect, impaired 
communication, panic attacks, difficulty in understanding complex 
commands, impaired judgment, or impaired abstract thinking; the 
medical records report negative histories of hallucinations, 
delusions, ritualistic behavior, or suicidal or homicidal 
thinking, and the records all reveal findings that the Veteran 
was alert and oriented.  Additionally, while the Veteran was once 
found to have impaired "recent memory," that impairment is no 
more than "mild," and there is no suggestion that memory is so 
impaired as to result in the retention of only highly learned 
material or forgetting to complete tasks.  Plus, although the 
evidence suggests that the Veteran might have diminished 
occupational efficiency if he worked, the evidence does not 
suggest that the PTSD alone would make it difficult for the 
Veteran to obtain or maintain work or work relationships.  

It appears that that the Veteran's PTSD has primarily affected 
his social functioning, resulting in significant social 
impairment.  An evaluation may not be solely assigned on the 
basis of social impairment, however, and the Board finds that the 
Veteran's symptoms on the whole are not consistent with the 
disability picture created by the higher rating.  38 C.F.R. § 
4.126(b).  Consequently, a higher schedular rating must be 
denied.

The Board has also considered whether extraschedular 
consideration is warranted.  The discussion above reflects that 
the Veteran's psychiatric disorder is manifested by impairment in 
social and occupational functioning and those impairments are 
contemplated by the applicable rating criteria.  Thus, 
consideration of whether the Veteran's disability picture 
exhibits other related factors such as those provided by the 
regulations as "governing norms" is not required and referral for 
an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. 
App. 111 (2008).


ORDER

The appeal with respect to the issues of service connection for 
emphysema and skin condition is dismissed.  


A rating in excess of 30 percent for PTSD is denied.  


REMAND

Further development is needed on the claim of service connection 
for hypertension.  The Veteran contends that his hypertension was 
caused by his service-connected PTSD and his representative has 
cited articles which reportedly support this contention.  Based 
on this evidence, the Board finds an opinion is needed to 
determine whether the Veteran's hypertension was caused or 
aggravated by his service-connected PTSD.  See 38 U.S.C.A. § 
5103A(d).  

In addition to service connection based on incurrence or 
aggravation in service, a disability may also be service 
connected if it is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  A claimant 
is also entitled to service connection on a secondary basis when 
it is shown that a service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995). 

Because the claim for a TDIU is inextricably intertwined with the 
issue of service connection for hypertension, the issue of TDIU 
is held in abeyance pending completion of the development 
discussed below.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from a competent 
medical professional as to the etiology of 
the Veteran's hypertension.  The claims 
file must be made available to the examiner 
in conjunction with the examination.  Based 
on a review of the record, the medical 
professional should state whether it is at 
least as likely as not that the Veteran's 
hypertension was caused or aggravated by 
his service-connected PTSD.  If the 
examiner determines that an opinion cannot 
be provided without an examination, the 
Veteran should be scheduled for an 
examination.  

The examiner is informed that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition versus a temporary 
flare-up of symptoms, beyond its natural 
progression.  If aggravation is present, 
the physician should indicate, to the 
extent possible, the approximate level of 
severity of the hypertension (i.e., a 
baseline) before the onset of the 
aggravation. 

The rationale for the opinion expressed 
must be provided.  

2.  Thereafter, readjudicate the 
appellant's claim.  If any benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


